               Case 2:18-cv-01461-JCC Document 82 Filed 05/11/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    TVI, INC., a Washington corporation,                CASE NO. C18-1461-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    HARMONY ENTERPRISES, INC., a Minnesota
      corporation,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s status report regarding the parties’
18
     efforts to finalize their settlement agreement (Dkt. No. 81). Having thoroughly considered the
19
     report, the Court hereby ORDERS the parties to file a joint status report or a stipulation and
20
     proposed order of dismissal no later than May 22, 2020.
21
            DATED this 11th day of May 2020.
22
                                                            William M. McCool
23
                                                            Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26


     MINUTE ORDER
     C18-1461-JCC
     PAGE - 1
